           Case MDL No. 2804 Document 4030 Filed 03/26/19 Page 1 of 2



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                                    MDL No. 2804


                                 (SEE ATTACHED SCHEDULE)


          ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER
         AND VACATING THE MARCH 28, 2019, HEARING SESSION ORDER


        A conditional transfer order was filed in the actions on the attached schedule on January 17,
2019. Prior to expiration of that order’s 7-day stay of transmittal, defendants Michael B Bruehl,
M.D. and Mark E Cieniawski, M.D., filed a notice of opposition to the proposed transfer.
Defendants later filed a motion and brief to vacate the conditional transfer order. Plaintiffs also
filed a notice of opposition to the proposed transfer but failed to file the required motion and brief
to vacate the conditional transfer order. The Panel has now been advised that defendants have
withdrawn their opposition to transfer.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-76" filed on January 17, 2019, is LIFTED insofar as it relates to these actions.
The actions are transferred to the Northern District of Ohio for inclusion in the coordinated or
consolidated pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan
A. Polster.

       IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule filed
on February 13, 2019, are VACATED insofar as they relate to these actions.


                                                      FOR THE PANEL:



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
        Case MDL No. 2804 Document 4030 Filed 03/26/19 Page 2 of 2




                       UNITED STATES JUDICIAL PANEL
                                    on
                        MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                           MDL No. 2804



                                 SCHEDULE A



 DIST      DIV.    C.A.NO.    CASE CAPTION

 MAINE
 ME          1    19−00014    CITY OF WATERVILLE v. PURDUE PHARMA LP et al
 ME          1    19−00017    CITY OF AUGUSTA v. PURDUE PHARMA LP et al
 ME          1    19−00018    AROOSTOOK COUNTY v. PURDUE PHARMA LP et al
 ME          1    19−00019    PENOBSCOT COUNTY v. PURDUE PHARMA LP et al
 ME          1    19−00024    WASHINGTON COUNTY v. PURDUE PHARMA LP et al
 ME          1    19−00025    SOMERSET COUNTY v. PURDUE PHARMA LP et al
                              ANDROSCOGGIN COUNTY v. PURDUE PHARMA LP et
 ME          2    19−00012    al
 ME          2    19−00013    CITY OF AUBURN v. PURDUE PHARMA LP et al
 ME          2    19−00020    SAGADAHOC COUNTY v. PURDUE PHARMA LP et al
 ME          2    19−00021    LINCOLN COUNTY v. PURDUE PHARMA LP et al
 ME          2    19−00022    YORK COUNTY v. PURDUE PHARMA LP et al
